DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of the response filed on June 01, 2022, which has been entered in the file. 

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of prior art teaches a smart mobile cart for nursing and caring comprising a pole assembly, a flexible gooseneck tube arm having two ends, one end of which the two ends is connected with the pole assembly and another end is configured with a device connector, to render a mobile device, on which a smart nursing information platform is installed, being attached to the smart mobile cart through the device connector, to enable the mobile device to adaptively and adjustably retain in any position within a scope of a semi-sphere centered upon the one end connected with the pole assembly according to an adjustment operation on demand from a nursing and caregiving user, and a vital sign sensing device connector attached to the pole assembly by a second quick-release means and providing for a device convenient carrier to attach onto the smart mobile cart through the vital sign sensing device connector, whereby a vital sign sensing device is placed on the smart mobile cart through the device convenient carrier, wherein the vital sign sensing device is communicativelyPage 3 of18MR4977-5 Application No.: 16/747,703Response to non-final Office Action dated 29 April 2022connected with the mobile device wirelessly to upload a sensed vital sign parameter to the smart nursing information platform in real time, wherein the vital sign sensing device connector, and the accessory connector are configured to have a position and a ground height above from a ground level that are adjustable in either a lengthwise direction or a transverse direction along the pole assembly and work with the flexible gooseneck tube arm, so as to provide the mobile device and the vital sign sensing device at the different position and ground height for a nursing and caregiving user to operate on demands, wherein the smart nursing information platform further forwards the sensed vital sign parameter to authorized family users via an instant messaging in real time, wherein when the smart nursing information platform determines the sensed vital sign parameter is an abnormal vital sign by an artificial intelligence module included in the smart nursing information platform, it sends an emergency notification to the nursing and caregiving user and the authorized family users via the instant messaging in real time as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401. The examiner can normally be reached 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEUNG H LEE/Primary Examiner, Art Unit 2887